348 S.W.3d 828 (2011)
Robert T. BROWN, Plaintiff/Appellant,
v.
STATE of Missouri, DEPARTMENT OF SOCIAL SERVICES, FAMILY SUPPORT DIVISION, Defendant/Respondent.
No. ED 96147.
Missouri Court of Appeals, Eastern District, Division Three.
September 20, 2011.
Joseph A. Fenlon, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Justin Mettlen, Assistant Attorney General, Kansas City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Robert T. Brown (Father) appeals from the judgment affirming the Decision and Order of the Department of Social Services, Family Support Division (Division), denying his claim for attorney's fees based on a finding that the Division was substantially justified in issuing an income with-holding order and in making its determination of past due child support. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).